Case: 18-10869   Date Filed: 11/08/2018   Page: 1 of 4


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 18-10869
                        Non-Argument Calendar
                      ________________________

               D.C. Docket No. 7:13-cr-00002-HL-CHW-1



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                  versus

TERRANCE ROBINSON,

                                                         Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Georgia
                     ________________________

                            (November 8, 2018)
Before WILLIAM PRYOR, BRANCH and JULIE CARNES, Circuit Judges.

PER CURIAM:
               Case: 18-10869     Date Filed: 11/08/2018    Page: 2 of 4


      Terrence Robinson appeals the denial of his motions for a sentence reduction

and for reconsideration. 18 U.S.C. § 3582(c)(2). Robinson sought a reduction

based on Amendment 782 to the Sentencing Guidelines. We affirm.

      Robinson pleaded guilty to possessing with intent to distribute 404.2 grams

of cocaine base. 21 U.S.C. § 841(a)(1), (b)(1)(A)(iii); 18 U.S.C. § 2. In his factual

proffer, Robinson admitted that he used a patrol car to flee from a traffic stop, led

officers on a high-speed chase, and collided head-on with another patrol car, which

injured several officers. Robinson’s presentence investigation report provided an

advisory guideline range of 360 months to life imprisonment based on his total

offense level of 37 and his criminal history of VI for his eight prior convictions for

drug, theft, burglary, and firearm offenses. The district court sentenced Robinson

to 360 months of imprisonment.

      Robinson moved for a reduction of his sentence based on Amendment 782.

The government acknowledged that the Amendment reduced Robinson’s total

offense level to 35 and his guideline range to 292 to 365 months of imprisonment,

but it opposed reducing Robinson’s sentence. Robinson replied that his decision to

continue his education in prison warranted a sentence at the low end of his

amended guidelines range. The district court denied Robinson’s motion.

      Robinson moved for reconsideration on the ground that the district court

failed to consider his post-sentencing rehabilitation, but the district court denied


                                           2
               Case: 18-10869     Date Filed: 11/08/2018    Page: 3 of 4


the motion. The district court stated that Robinson was “mistaken . . . [that] the

Court disregarded evidence that he completed his GED and numerous hours of

rehabilitative classes.” The district court “commend[ed] [Robinson] for taking

advantage of the educational opportunities available to him while incarcerated,”

but determined that the “evidence of [his] edification [was] not enough to

overcome” the “seriousness of the offense and [the need to] promote[] respect for

the law, provide[] just punishment for the offense, afford[] adequate deterrence to

criminal conduct, and protect[] the public from [his] further crimes . . . .”

      We review for abuse of discretion the denial of a motion to reduce a

sentence, United States v. Jules, 595 F.3d 1239, 1241 (11th Cir. 2010), and the

denial of a motion for reconsideration, United States v. Simms, 385 F.3d 1347,

1356 (11th Cir. 2004). An abuse of discretion occurs when the district court

“applies an incorrect legal standard, follows improper procedures in making the

determination, or makes findings of fact that are clearly erroneous.” United States

v. Jordan, 582 F.3d 1239, 1249 (11th Cir. 2009) (quotation marks omitted).

      When a defendant moves to reduce his term of imprisonment because the

Sentencing Commission has lowered his guideline range, 18 U.S.C. § 3582(c), the

district court must undertake a two-step analysis. United States v. Bravo, 203 F.3d
778, 780 (11th Cir. 2000). First, the district court must recalculate the defendant’s

sentence “by substituting the amended guideline range for the originally applied


                                           3
               Case: 18-10869     Date Filed: 11/08/2018    Page: 4 of 4


guideline range, and then using that new base level to determine what ultimate

sentence it would have imposed” based on its other original sentencing decisions.

Id. Second, the district court must decide, in the light of the statutory sentencing

factors, 18 U.S.C. § 3553(a), “whether, in its discretion, it will elect to impose the

newly calculated sentence under the amended guidelines or retain the original

sentence.” Bravo, 203 F.3d at 781.

      The district court did not abuse its discretion when it denied Robinson’s

motions for a sentence reduction and for reconsideration. The district court

reasonably decided to retain Robinson’s original sentence of 360 months of

imprisonment. That sentence, the district court explained, was “within

[Robinson’s] amended guideline range” and served the statutory purposes of

sentencing by punishing his “possession of a significant quantity of crack cocaine,”

by accounting for the violence he unleashed on law enforcement and his serious

criminal history, and by deterring him from future criminal conduct that could

endanger the public. See 18 U.S.C. § 3553(a)(2)(A)–(C). Robinson argues that the

reduction of his sentencing range and his post-sentencing rehabilitation warranted

a sentence at the low end of his amended guidelines range, but the district court

reasonably determined that the seriousness of Robinson’s offense and his criminal

history disfavored a sentence reduction.

      We AFFIRM the denial of Robinson’s motion to reduce.


                                           4